Citation Nr: 1827429	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  15-46 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral eye condition, to include as secondary to maxillary sinusitis.

2.  Entitlement to a rating in excess of 10 percent for service-connected psychophysiological gastrointestinal reaction.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 1951 to December 1957 and from March 1958 to April 1961.  These matters are before the Board of Veterans' Appeals (Board) on appeal from July 2013 and July 2014 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  In May 2017, the Veteran testified at a Board hearing before the undersigned; a transcript of that hearing is in the record.  The case was previously remanded in September 2017 for further development.  While the prior Board decision also remanded service connection for bilateral hearing loss, that claim has since been granted in a March 2018 rating decision and is no longer on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The prior remand ordered, in pertinent part, that a VA examination be scheduled to assess the nature and likely etiology of his alleged eye disability.  Specifically, the Board ordered that the examiner consider whether any eye disabilities are caused or aggravated by the Veteran's sinusitis or otherwise related to his military service or injuries therein.  On subsequent November 2017 VA examination, the examiner diagnosed cataracts and bilateral blepharitis and opined that neither condition is related to the Veteran's military service or his service-connected sinusitis.  Although the examiner does state that the cataracts are age-related, the explanatory rationale is inadequate and ultimately conclusory.  Specifically, the examiner simply notes that "[t]here is no rational basis for connecting maxillary sinusitis with blepharitis or cataracts" and that there "is no medical pathology to support the Veteran's ocular status would be related to the Veteran's service-connected maxillary sinusitis."  This opinion does not consider or discuss notations in service treatment records of matted eyes in May 1958 (which he continues to experience) or June 1958 notations that appear to indicate a diagnosis of asthenopia and does not actually discuss whether the diagnosed eye conditions might specifically be caused or aggravated by service-connected maxillary sinusitis, particularly given the Board's concession that such disability produces weeping discharge of the eyes.  In light of the above, the Board finds these opinions are more or less conclusory and inadequate for rating purposes.

Similarly, although the Veteran was examined in November 2017 to assess the severity of his psychophysiological gastrointestinal reaction, a review of the record shows several documented gastrointestinal and digestive diagnoses, symptoms, and complaints (including, but not limited to, constipation, nausea, diarrhea, epigastric discomfort, abdominal pain, dyspepsia, diverticulosis, tubular adenomas, indigestion, angiectasia, GERD, and bloating) and the November 2017 examination report leaves it unclear whether the other documented pathology is part of, or distinguishable from, the Veteran's service-connected gastrointestinal disability.  As resolving this question is critical to determining an accurate disability picture and rating in this matter, a remand is needed for medical clarification. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain all updated records of VA or adequately identified private evaluations or treatment the Veteran has received for the disabilities remaining on appeal.

2. Then, arrange for the record to be forwarded to an ophthalmologist for an addendum opinion clarifying the nature and likely etiology of his eye disability.  Based on a review of the record, the examiner should provide opinions responding to the following:

a. Is it AT LEAST AS LIKELY AS NOT (A 50 PERCENT PROBABILITY OR GREATER) that the Veteran's documented bilateral cataracts or blepharitis are related to his military service, to include (but not limited to) the notations of asthenopia and matted or stuck eyes therein.

b. Is it AT LEAST AS LIKELY AS NOT (A 50 PERCENT PROBABILITY OR GREATER) that the Veteran's documented bilateral cataracts or blepharitis are CAUSED BY the Veteran's service-connected maxillary sinusitis?

c. Is it AT LEAST AS LIKELY AS NOT (A 50 PERCENT PROBABILITY OR GREATER) that the Veteran's documented bilateral cataracts or blepharitis are AGGRAVATED (WORSENED BEYOND ITS NATURAL PROGRESSION) BY his service-connected maxillary sinusitis?  The examiner should consider and discuss the impact of the weeping discharge from the eyes due to sinusitis on the pathology or disability associated with his blepharitis or cataracts.

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).

3. Arrange for the Veteran to be examined by a gastroenterologist to determine the current severity of his service-connected gastrointestinal disability.  Based on an examination, review of the record, and any tests or studies deemed necessary, the examiner must describe all symptoms, pathology, and functional impairment associated with the Veteran's service-connected disability in sufficient detail to allow for application of the pertinent rating criteria.  In so finding, the examiner should first diagnose all gastrointestinal or digestive disability entities found on examination or documented in the record and indicate whether it is possible to distinguish the symptoms, pathology and impairment associated with the Veteran's service-connected psychophysiological gastrointestinal reaction from those associated with any nonservice-connected gastrointestinal disabilities identified.  If so, the examiner should clearly identify all symptoms, pathology and impairment found and attribute them to service-connected or nonservice-connected disabilities as appropriate.

All diagnostic findings or lack thereof must be reconciled with conflicting evidence in the record.  If any diagnoses are felt to be inaccurate or no longer apply, the examiner must explain why.  A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).

4. The AOJ should then review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the record to the Board.

The Veteran has the right to submit additional evidence and argument on the remanded matters.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  As a remand, these matters must be handled expeditiously.  38 U.S.C.A. §§ 5109B, 7112 (2014).




_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board of Veterans' Appeals can be appealed to the United States Court of Appeals for Veterans Claims.  38 U.S.C.A. § 7252 (West 2014).  This remand is a preliminary order and not an appealable decision on the merits of the claim(s).  38 C.F.R. § 20.1100(b) (2016).

